Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 1 of 22 PageID: 1



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


STEPHEN KABAK, AS TRUSTEE OF               Case No.:
THE STEPHEN KABAK & JOY SCHARY
LIVING TRUST, Individually and On
Behalf of All Others Similarly Situated,   CLASS ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE FEDERAL
                          Plaintiff,       SECURITIES LAWS

             v.
                                           JURY TRIAL DEMANDED
BECTON, DICKINSON AND
COMPANY, VINCENT A. FORLENZA,
THOMAS E. POLEN, and CHRISTOPHER
R. REIDY,

                          Defendants.




                                                                 PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 2 of 22 PageID: 2



       Plaintiff Stephen Kabak, as Trustee of the Stephen Kabak & Joy Schary Living Trust

(“Plaintiff”), individually and on behalf of all others similarly situated, by and through his
counsel, alleges the following upon information and belief, except as to those allegations
concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and
belief is based upon, among other things, his counsel’s investigation, which includes without
limitation: (a) review and analysis of regulatory filings made by Becton, Dickinson and
Company (“Becton” or the “Company”) with the United States (“U.S.”) Securities and Exchange
Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and
disseminated by Becton; and (c) review of other publicly available information concerning
Becton.

                      NATURE OF THE ACTION AND OVERVIEW
       1.      This is a class action on behalf of persons and entities that purchased or otherwise
acquired Becton securities between November 5, 2019 and February 5, 2020, inclusive (the
“Class Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange
Act of 1934 (the “Exchange Act”).
       2.      Becton purports to be a medical technology company that develops,
manufactures, and sells a broad range of medical supplies, devices, laboratory equipment and
diagnostic products. It has three business segments: BD Medical; BD Life Sciences, and BD

Interventional. The Company’s Alaris pump is a large volume infusion pump that continuously
or intermittently delivers fluids, medications, blood and blood products to adult, pediatric or
neonatal patients.
       3.      On February 6, 2020, Becton lowered its fiscal 2020 guidance, announcing that it
expected revenue to increase by only 1.5 to 2.5 percent, “to reflect the impact of the remediation
effort and anticipated loss of sales of the Alaris infusion system.” According to the Company, the
software remediation plan for the Alaris system “will require additional regulatory filings,” and
existing customers would have “access to the Alaris System under medical necessity.” Becton
further disclosed that it had recorded a $59 million charge in connection with a voluntary recall
                                CLASS ACTION COMPLAINT
                                         1
                                                                                   PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 3 of 22 PageID: 3



of certain Alaris pumps.

       4.      On this news, Becton’s share price fell $33.74, or nearly 12%, to close at $252.25
per share on February 6, 2020, on unusually heavy trading volume.
       5.      Throughout the Class Period, Defendants made materially false and/or misleading
statements, as well as failed to disclose material adverse facts about the Company’s business,
operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that certain
of Becton’s Alaris infusion pumps experienced software errors and alarm prioritization issues;
(2) that, as a result, the Company was investing in remediation efforts to address these product
issues, rather than a software upgrade to “make enhancements;” (3) that the Company was
reasonably likely to face regulatory delays in connection with the software remediation; (4) that,
as a result of the foregoing, Becton was reasonably likely to recall certain of its Alaris infusion
pumps; and (5) that, as a result of the foregoing, Defendants’ positive statements about the
Company’s business, operations, and prospects were materially false and/or misleading and/or
lacked a reasonable basis.
       6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous
decline in the market value of the Company’s securities, Plaintiff and other Class members have
suffered significant losses and damages.

                                 JURISDICTION AND VENUE
       7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17
C.F.R. § 240.10b-5).
       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
       9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and
Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the
alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts
charged herein, including the dissemination of materially false and/or misleading information,
                                 CLASS ACTION COMPLAINT
                                          2
                                                                                     PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 4 of 22 PageID: 4



occurred in substantial part in this Judicial District. In addition, the Company’s principal

executive offices are located in this District.
       10.        In connection with the acts, transactions, and conduct alleged herein, Defendants
directly and indirectly used the means and instrumentalities of interstate commerce, including the
United States mail, interstate telephone communications, and the facilities of a national securities
exchange.

                                              PARTIES
       11.        Plaintiff Stephen Kabak, as Trustee of the Stephen Kabak & Joy Schary Living
Trust, as set forth in the accompanying certification, incorporated by reference herein, purchased
Becton securities during the Class Period, and suffered damages as a result of the federal
securities law violations and false and/or misleading statements and/or material omissions
alleged herein.
       12.        Defendant Becton is incorporated under the laws of New Jersey with its principal
executive offices located in Franklin Lakes, New Jersey. Becton’s shares trade on the New York
Stock Exchange (“NYSE”) under the symbol “BDX.”
       13.        Defendant Vincent A. Forlenza (“Forlenza”) was the Chief Executive Officer
(“CEO”) of the Company until January 28, 2020.
       14.        Defendant Thomas E. Polen (“Polen”) has been the CEO since January 28, 2020
and was the Chief Operating Officer (“COO”) from October 2018 until January 2020.
       15.        Defendant Christopher R. Reidy (“Reidy”) was the Chief Financial Officer
(“CFO”) of the Company at all relevant times.
       16.        Defendants   Forlenza,   Polen,   and   Reidy    (collectively   the   “Individual
Defendants”), because of their positions with the Company, possessed the power and authority to
control the contents of the Company’s reports to the SEC, press releases and presentations to
securities analysts, money and portfolio managers and institutional investors, i.e., the market.
The Individual Defendants were provided with copies of the Company’s reports and press
releases alleged herein to be misleading prior to, or shortly after, their issuance and had the
                                  CLASS ACTION COMPLAINT
                                           3
                                                                                     PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 5 of 22 PageID: 5



ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them, the Individual
Defendants knew that the adverse facts specified herein had not been disclosed to, and were
being concealed from, the public, and that the positive representations which were being made
were then materially false and/or misleading. The Individual Defendants are liable for the false
statements pleaded herein.
                               SUBSTANTIVE ALLEGATIONS

                                           Background

       17.     Becton purports to be a medical technology company that develops,
manufactures, and sells a broad range of medical supplies, devices, laboratory equipment and
diagnostic products. It has three business segments: BD Medical; BD Life Sciences, and BD

Interventional. The Company’s Alaris pump is a large volume infusion pump that continuously
or intermittently delivers fluids, medications, blood and blood products to adult, pediatric or
neonatal patients.
       18.     Alaris is subject to an amended consent decree with the FDA. The original
consent decree was entered into by CareFusion Corporation in 2007 and amended in 2009.
Becton acquired CareFusion in 2015.
                               Materially False and Misleading
                          Statements Issued During the Class Period

       19.     The Class Period begins on November 5, 2019. On that day, Becton announced its
fourth quarter and full year 2019 financial results and provided fiscal year 2020 guidance. In a
press release, the Company stated, in relevant part:
       BD (Becton, Dickinson and Company) (NYSE: BDX), a leading global medical
       technology company, today reported quarterly revenues of $4.584 billion for
       the fourth fiscal quarter ended September 30, 2019. This represents an increase
       of 4.1 percent over the prior-year period. On a comparable, currency-neutral
       basis, revenues increased 6.2 percent over the prior-year period.

       For the full fiscal year ended September 30, 2019, revenues of $17.290
       billion increased 8.2 percent from the prior-year period. On a comparable,

                                CLASS ACTION COMPLAINT
                                         4
                                                                                  PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 6 of 22 PageID: 6



       currency-neutral basis, full fiscal year revenues of $17.281 billion grew 5.1
       percent.

                                                ***

       Fiscal 2020 Outlook for Full Year

       The company expects full fiscal year 2020 revenues to increase 4.0 to 4.5 percent
       as reported, or 5.0 to 5.5 percent on a currency-neutral basis.

       The company expects full fiscal year 2020 adjusted diluted earnings per share to
       be between $12.50 and $12.65. This represents growth of approximately 9.5 to
       11.0 percent on a currency-neutral basis over fiscal 2019 adjusted diluted earnings
       per share of $11.68, or growth of approximately 7.0 to 8.5 percent including the
       estimated unfavorable impact of foreign currency. Adjusted diluted earnings per
       share guidance includes an adverse impact of approximately 500 basis points
       related to the expiration of the Gore royalty.

       20.     On November 27, 2019, the Company filed its annual report on Form 10-K for the

period ended September 30, 2019 (the “2019 10-K”), affirming the previously reported financial
results. Therein, Becton stated, in relevant part:
       Defects or quality issues associated with our products could adversely affect
       the results of our operations.

       The design, manufacture and marketing of medical devices involve certain
       inherent risks. Manufacturing or design defects, component failures, unapproved
       or improper use of our products, or inadequate disclosure of risks or other
       information relating to the use of our products can lead to injury or other serious
       adverse events. These events could lead to recalls or safety alerts relating to our
       products (either voluntary or as required by the FDA or similar governmental
       authorities in other countries), and could result, in certain cases, in the removal of
       a product from the market. A recall could result in significant costs and lost sales
       and customers, enforcement actions and/or investigations by state and federal
       governments or other enforcement bodies, as well as negative publicity and
       damage to our reputation that could reduce future demand for our products.
       Personal injuries relating to the use of our products can also result in significant
       product liability claims being brought against us. In some circumstances, such
       adverse events could also cause delays in regulatory approval of new products or
       the imposition of post-market approval requirements.

       21.     The above statements identified in ¶¶ 19-20 were materially false and/or
misleading, and failed to disclose material adverse facts about the Company’s business,
operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

                                 CLASS ACTION COMPLAINT
                                          5
                                                                                     PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 7 of 22 PageID: 7



certain of Becton’s Alaris infusion pumps experienced software errors and alarm prioritization

issues; (2) that, as a result, the Company was investing in remediation efforts to address these
product issues, rather than a software upgrade to “make enhancements;” (3) that the Company
was reasonably likely to face regulatory delays in connection with the software remediation; (4)
that, as a result of the foregoing, Becton was reasonably likely to recall certain of its Alaris
infusion pumps; and (5) that, as a result of the foregoing, Defendants’ positive statements about
the Company’s business, operations, and prospects were materially false and/or misleading
and/or lacked a reasonable basis.

                           Disclosures at the End of the Class Period
       22.     On February 6, 2020, Becton lowered its fiscal 2020 guidance, announcing that it
expected revenue to increase by only 1.5 to 2.5 percent, “to reflect the impact of the remediation
effort and anticipated loss of sales of the Alaris infusion system.” According to the Company, the
software remediation plan for the Alaris system “will require additional regulatory filings,” and
existing customers would have “access to the Alaris System under medical necessity.” In a press
release, Becton stated, in relevant part:
       BD (Becton, Dickinson and Company) (NYSE: BDX), a leading global medical
       technology company, today reported quarterly revenues of $4.225 billion for
       the first fiscal quarter ended December 31, 2019. This represents an increase
       of 1.6 percent as reported over the prior-year period, or 2.5 percent on a currency-
       neutral basis.

       BD also announced today that it is continuing to work with the U.S. Federal Drug
       Administration (FDA) on its software remediation plan for the Alaris System,
       which will require additional regulatory filings beyond what the company
       previously anticipated. The company expects to submit its comprehensive
       regulatory filing in the fourth quarter of fiscal year 2020. In the interim, the
       company will partner with the FDA and existing customers to ensure continued
       access to the Alaris System under medical necessity. As a result, the company is
       lowering its full fiscal year revenue and adjusted diluted earnings per share
       guidance.

       “In the first quarter, the BD team delivered solid results, in line with our
       expectations,” said Tom Polen, CEO and president. “As we look ahead to the
       balance of the fiscal year, we are focused on the resolution of the Alaris pump
       matter. We stand behind the safety of the Alaris System, which is used in the care
       of 70 percent of patients undergoing infusion therapy. Now, we need to take the
                                CLASS ACTION COMPLAINT
                                            6
                                                                                   PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 8 of 22 PageID: 8



       necessary steps to meet the FDA’s expectations with respect to the Alaris System.
       We are committed to doing what is right for customers, patients and shareholders.
       You can expect that our purpose and values will always be at the core of who we
       are and how we work to resolve this situation moving forward.”

                                             ***

       In the BD Interventional segment, as reported, worldwide revenues for the quarter
       of $1.012 billion increased 4.4 percent over the prior-year period, or 5.0 percent
       on a currency-neutral basis. Revenue growth was driven by performance across
       the Surgery, Urology and Critical Care and Peripheral Intervention units.

                                             ***

       Fiscal 2020 Outlook for Full Year

       The company is lowering its full fiscal year 2020 revenue and adjusted diluted
       earnings per share guidance to reflect the impact of the remediation effort and
       anticipated loss of sales of the Alaris infusion system.

(Emphasis added.)

       23.    Moreover, Becton disclosed that it had recalled certain of its Alaris systems and
that it would only sell the infusion pump to existing customers who demonstrate a medical

necessity. In its quarterly report on Form 10-Q for the period ended December 31, 2019, which
was also filed with the SEC on February 6, 2020, the Company stated:
       On February 4, 2020, the Company initiated a voluntary recall of certain
       AlarisTM pump systems in order to address software errors and other alarm
       prioritization matters. The estimated cost of this recall of $59 million was
       recorded to Cost of products sold during the three months ended December 31,
       2019. The Company may record incremental charges in future periods associated
       with this recall.

                                             ***

       First quarter Medical segment revenues were unfavorably impacted by the
       Medication Management Solutions unit’s delay of shipments of AlarisTM infusion
       pumps pending compliance with certain regulatory filing requirements of the U.S.
       Food and Drug Administration (“FDA”). Currently, BD will only sell pumps to
       existing customers who demonstrate a medical necessity for the pumps. As a
       result, we expect revenues from our Medication Management Solutions unit for
       the current fiscal year to decline significantly compared to the prior year. We
       expect the filing with the FDA to be made in BD’s fourth fiscal quarter.

       24.    On this news, Becton’s share price fell $33.74, or nearly 12%, to close at $252.25
                              CLASS ACTION COMPLAINT
                                           7
                                                                                 PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 9 of 22 PageID: 9



per share on February 6, 2020, on unusually heavy trading volume.

                              CLASS ACTION ALLEGATIONS
        25.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
purchased or otherwise acquired Becton securities between November 5, 2019 and February 5,
2020, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are
Defendants, the officers and directors of the Company, at all relevant times, members of their
immediate families and their legal representatives, heirs, successors, or assigns, and any entity in
which Defendants have or had a controlling interest.
        26.     The members of the Class are so numerous that joinder of all members is
impracticable. Throughout the Class Period, Becton’s shares actively traded on the NYSE.
While the exact number of Class members is unknown to Plaintiff at this time and can only be
ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or
thousands of members in the proposed Class. Millions of Becton shares were traded publicly
during the Class Period on the NYSE. Record owners and other members of the Class may be
identified from records maintained by Becton or its transfer agent and may be notified of the
pendency of this action by mail, using the form of notice similar to that customarily used in
securities class actions.
        27.     Plaintiff’s claims are typical of the claims of the members of the Class as all
members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
federal law that is complained of herein.
        28.     Plaintiff will fairly and adequately protect the interests of the members of the
Class and has retained counsel competent and experienced in class and securities litigation.
        29.     Common questions of law and fact exist as to all members of the Class and
predominate over any questions solely affecting individual members of the Class. Among the
questions of law and fact common to the Class are:


                                 CLASS ACTION COMPLAINT
                                          8
                                                                                    PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 10 of 22 PageID: 10



          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Becton; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          30.     A class action is superior to all other available methods for the fair and efficient
adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
the damages suffered by individual Class members may be relatively small, the expense and
burden of individual litigation makes it impossible for members of the Class to individually
redress the wrongs done to them. There will be no difficulty in the management of this action as
a class action.

                                UNDISCLOSED ADVERSE FACTS
          31.     The market for Becton’s securities was open, well-developed and efficient at all
relevant times. As a result of these materially false and/or misleading statements, and/or failures
to disclose, Becton’s securities traded at artificially inflated prices during the Class Period.
Plaintiff and other members of the Class purchased or otherwise acquired Becton’s securities
relying upon the integrity of the market price of the Company’s securities and market
information relating to Becton, and have been damaged thereby.
          32.     During the Class Period, Defendants materially misled the investing public,
thereby inflating the price of Becton’s securities, by publicly issuing false and/or misleading
statements and/or omitting to disclose material facts necessary to make Defendants’ statements,
as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or
misrepresented the truth about Becton’s business, operations, and prospects as alleged herein.
                                   CLASS ACTION COMPLAINT
                                            9
                                                                                      PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 11 of 22 PageID: 11



         33.   At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the
damages sustained by Plaintiff and other members of the Class. As described herein, during the
Class Period, Defendants made or caused to be made a series of materially false and/or
misleading statements about Becton’s financial well-being and prospects.          These material
misstatements and/or omissions had the cause and effect of creating in the market an
unrealistically positive assessment of the Company and its financial well-being and prospects,
thus causing the Company’s securities to be overvalued and artificially inflated at all relevant
times.    Defendants’ materially false and/or misleading statements during the Class Period
resulted in Plaintiff and other members of the Class purchasing the Company’s securities at
artificially inflated prices, thus causing the damages complained of herein when the truth was
revealed.

                                      LOSS CAUSATION
         34.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused
the economic loss suffered by Plaintiff and the Class.
         35.   During the Class Period, Plaintiff and the Class purchased Becton’s securities at
artificially inflated prices and were damaged thereby. The price of the Company’s securities
significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,
causing investors’ losses.

                                 SCIENTER ALLEGATIONS
         36.   As alleged herein, Defendants acted with scienter since Defendants knew that the
public documents and statements issued or disseminated in the name of the Company were
materially false and/or misleading; knew that such statements or documents would be issued or
disseminated to the investing public; and knowingly and substantially participated or acquiesced
in the issuance or dissemination of such statements or documents as primary violations of the
federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by
                                CLASS ACTION COMPLAINT
                                         10
                                                                                   PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 12 of 22 PageID: 12



virtue of their receipt of information reflecting the true facts regarding Becton, their control over,

and/or receipt and/or modification of Becton’s allegedly materially misleading misstatements
and/or their associations with the Company which made them privy to confidential proprietary
information concerning Becton, participated in the fraudulent scheme alleged herein.
                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       37.     The market for Becton’s securities was open, well-developed and efficient at all
relevant times. As a result of the materially false and/or misleading statements and/or failures to
disclose, Becton’s securities traded at artificially inflated prices during the Class Period. On
February 5, 2020, the Company’s share price closed at a Class Period high of $285.99 per share.
Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Becton’s securities and market
information relating to Becton, and have been damaged thereby.
       38.     During the Class Period, the artificial inflation of Becton’s shares was caused by
the material misrepresentations and/or omissions particularized in this Complaint causing the
damages sustained by Plaintiff and other members of the Class. As described herein, during the
Class Period, Defendants made or caused to be made a series of materially false and/or
misleading statements about Becton’s business, prospects, and operations.              These material
misstatements and/or omissions created an unrealistically positive assessment of Becton and its
business, operations, and prospects, thus causing the price of the Company’s securities to be
artificially inflated at all relevant times, and when disclosed, negatively affected the value of the
Company shares. Defendants’ materially false and/or misleading statements during the Class
Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities
at such artificially inflated prices, and each of them has been damaged as a result.
       39.     At all relevant times, the market for Becton’s securities was an efficient market
for the following reasons, among others:
       (a)     Becton shares met the requirements for listing, and was listed and actively traded

                                 CLASS ACTION COMPLAINT
                                          11
                                                                                       PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 13 of 22 PageID: 13



on the NYSE, a highly efficient and automated market;

        (b)    As a regulated issuer, Becton filed periodic public reports with the SEC and/or the
NYSE;
        (c)    Becton regularly communicated with public investors via established market
communication mechanisms, including through regular dissemination of press releases on the
national circuits of major newswire services and through other wide-ranging public disclosures,
such as communications with the financial press and other similar reporting services; and/or
        (d)    Becton was followed by securities analysts employed by brokerage firms who
wrote reports about the Company, and these reports were distributed to the sales force and
certain customers of their respective brokerage firms.         Each of these reports was publicly
available and entered the public marketplace.
        40.    As a result of the foregoing, the market for Becton’s securities promptly digested
current information regarding Becton from all publicly available sources and reflected such
information in Becton’s share price. Under these circumstances, all purchasers of Becton’s
securities during the Class Period suffered similar injury through their purchase of Becton’s
securities at artificially inflated prices and a presumption of reliance applies.
        41.    A Class-wide presumption of reliance is also appropriate in this action under the
Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128
(1972), because the Class’s claims are, in large part, grounded on Defendants’ material
misstatements and/or omissions. Because this action involves Defendants’ failure to disclose
material adverse information regarding the Company’s business operations and financial
prospects—information that Defendants were obligated to disclose—positive proof of reliance is
not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the
sense that a reasonable investor might have considered them important in making investment
decisions. Given the importance of the Class Period material misstatements and omissions set
forth above, that requirement is satisfied here.


                                  CLASS ACTION COMPLAINT
                                           12
                                                                                    PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 14 of 22 PageID: 14



                                        NO SAFE HARBOR

        42.     The statutory safe harbor provided for forward-looking statements under certain
circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.
The statements alleged to be false and misleading herein all relate to then-existing facts and
conditions. In addition, to the extent certain of the statements alleged to be false may be
characterized as forward looking, they were not identified as “forward-looking statements” when
made and there were no meaningful cautionary statements identifying important factors that
could cause actual results to differ materially from those in the purportedly forward-looking
statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to
any forward-looking statements pleaded herein, Defendants are liable for those false forward-
looking statements because at the time each of those forward-looking statements was made, the
speaker had actual knowledge that the forward-looking statement was materially false or
misleading, and/or the forward-looking statement was authorized or approved by an executive
officer of Becton who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        43.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.
        44.     During the Class Period, Defendants carried out a plan, scheme and course of
conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Becton’s securities at artificially inflated prices. In
furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each
defendant, took the actions set forth herein.
        45.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
untrue statements of material fact and/or omitted to state material facts necessary to make the
                                   CLASS ACTION COMPLAINT
                                            13
                                                                                      PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 15 of 22 PageID: 15



statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to
maintain artificially high market prices for Becton’s securities in violation of Section 10(b) of the
Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the
wrongful and illegal conduct charged herein or as controlling persons as alleged below.
       46.     Defendants, individually and in concert, directly and indirectly, by the use, means
or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
continuous course of conduct to conceal adverse material information about Becton’s financial
well-being and prospects, as specified herein.
       47.     Defendants employed devices, schemes and artifices to defraud, while in
possession of material adverse non-public information and engaged in acts, practices, and a
course of conduct as alleged herein in an effort to assure investors of Becton’s value and
performance and continued substantial growth, which included the making of, or the
participation in the making of, untrue statements of material facts and/or omitting to state
material facts necessary in order to make the statements made about Becton and its business
operations and future prospects in light of the circumstances under which they were made, not
misleading, as set forth more particularly herein, and engaged in transactions, practices and a
course of business which operated as a fraud and deceit upon the purchasers of the Company’s
securities during the Class Period.
       48.     Each of the Individual Defendants’ primary liability and controlling person
liability arises from the following facts: (i) the Individual Defendants were high-level executives
and/or directors at the Company during the Class Period and members of the Company’s
management team or had control thereof; (ii) each of these defendants, by virtue of their
responsibilities and activities as a senior officer and/or director of the Company, was privy to and
participated in the creation, development and reporting of the Company’s internal budgets, plans,
projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and
familiarity with the other defendants and was advised of, and had access to, other members of the
                                 CLASS ACTION COMPLAINT
                                          14
                                                                                     PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 16 of 22 PageID: 16



Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants
was aware of the Company’s dissemination of information to the investing public which they
knew and/or recklessly disregarded was materially false and misleading.
       49.     Defendants had actual knowledge of the misrepresentations and/or omissions of
material facts set forth herein, or acted with reckless disregard for the truth in that they failed to
ascertain and to disclose such facts, even though such facts were available to them. Such
defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and
for the purpose and effect of concealing Becton’s financial well-being and prospects from the
investing public and supporting the artificially inflated price of its securities. As demonstrated by
Defendants’ overstatements and/or misstatements of the Company’s business, operations,
financial well-being, and prospects throughout the Class Period, Defendants, if they did not have
actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to
obtain such knowledge by deliberately refraining from taking those steps necessary to discover
whether those statements were false or misleading.
       50.     As a result of the dissemination of the materially false and/or misleading
information and/or failure to disclose material facts, as set forth above, the market price of
Becton’s securities was artificially inflated during the Class Period. In ignorance of the fact that
market prices of the Company’s securities were artificially inflated, and relying directly or
indirectly on the false and misleading statements made by Defendants, or upon the integrity of
the market in which the securities trades, and/or in the absence of material adverse information
that was known to or recklessly disregarded by Defendants, but not disclosed in public
statements by Defendants during the Class Period, Plaintiff and the other members of the Class
acquired Becton’s securities during the Class Period at artificially high prices and were damaged
thereby.
       51.     At the time of said misrepresentations and/or omissions, Plaintiff and other
members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff
                                 CLASS ACTION COMPLAINT
                                          15
                                                                                      PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 17 of 22 PageID: 17



and the other members of the Class and the marketplace known the truth regarding the problems

that Becton was experiencing, which were not disclosed by Defendants, Plaintiff and other
members of the Class would not have purchased or otherwise acquired their Becton securities,
or, if they had acquired such securities during the Class Period, they would not have done so at
the artificially inflated prices which they paid.
        52.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange
Act and Rule 10b-5 promulgated thereunder.
        53.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
the other members of the Class suffered damages in connection with their respective purchases
and sales of the Company’s securities during the Class Period.
                                        SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        54.     Plaintiff repeats and re-alleges each and every allegation contained above as if
fully set forth herein.
        55.     Individual Defendants acted as controlling persons of Becton within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions
and their ownership and contractual rights, participation in, and/or awareness of the Company’s
operations and intimate knowledge of the false financial statements filed by the Company with
the SEC and disseminated to the investing public, Individual Defendants had the power to
influence and control and did influence and control, directly or indirectly, the decision-making of
the Company, including the content and dissemination of the various statements which Plaintiff
contends are false and misleading. Individual Defendants were provided with or had unlimited
access to copies of the Company’s reports, press releases, public filings, and other statements
alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued
and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.
        56.     In particular, Individual Defendants had direct and supervisory involvement in the
                                  CLASS ACTION COMPLAINT
                                               16
                                                                                   PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 18 of 22 PageID: 18



day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the
same.
        57.    As set forth above, Becton and Individual Defendants each violated Section 10(b)
and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their
position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the
Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
other members of the Class suffered damages in connection with their purchases of the
Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
        (a)    Determining that this action is a proper class action under Rule 23 of the Federal
Rules of Civil Procedure;
        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class
members against all defendants, jointly and severally, for all damages sustained as a result of
Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;
        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.




                                 CLASS ACTION COMPLAINT
                                          17
                                                                                     PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 19 of 22 PageID: 19



                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




Dated: February 27, 2020                     By: /s/ Lisa J. Rodriguez
                                             Lisa J. Rodriguez
                                             SCHNADER HARRISON SEGAL
                                              & LEWIS LLP
                                             Woodland Falls Corporate Park
                                             220 Lake Drive East, Suite 200
                                             Cherry Hill, NJ 08002
                                             Tel: (845) 482-5741
                                             Fax: (856) 482-6980
                                             Email: ljrodriguez@schnader.com

                                             GLANCY PRONGAY & MURRAY LLP
                                             Robert V. Prongay
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                             Counsel for Plaintiff




                                CLASS ACTION COMPLAINT
                                         18
                                                                               PHDATA 7203866_1
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 20 of 22 PageID: 20
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 21 of 22 PageID: 21
Case 2:20-cv-02155-SRC-CLW Document 1 Filed 02/27/20 Page 22 of 22 PageID: 22
